Citation Nr: 1807855	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-29 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for pancreatitis, to include as secondary to medication taken for his service-connected disabilities.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to January 1992, from October 2003 to April 2005, and from May 2009 to June 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction has since been transferred to the RO in Phoenix, Arizona.

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record. 


FINDINGS OF FACT

The evidence of record favors a finding that the Veteran's pancreatitis was caused by medication for his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the establishment of service connection of pancreatitis have been met on a secondary basis.  38 U.S.C. §§ 1110, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran was diagnosed with pancreatitis in 2007.  See June 2015 VA examination report.  The June 2015 examination report further indicated that he was hospitalized for pancreatitis in the fall of 2013.  Additionally, a January 2015 VA treatment record noted a recent hospitalization for pancreatitis for an eight day period, but did not specify the actual date of the episode.  At the April 2017 hearing, the Veteran asserted that his pancreatitis was due to damage caused by medication prescribed for his service-connected disabilities.  The medical evidence and hearing testimony both indicate that he continues to require insulin because his pancreas no longer produces enough on its own as a result of this damage.

An April 2013 private treatment record contains Dr. B. F.'s notation of a pancreatitis episode, at which time he indicated that the Veteran was taking three medications (specifically naproxen, lisinopril, and diclofenac) that could potentially cause such an episode.

In August 2015, the Veteran submitted a private medical opinion from Dr. E. G, which concluded that he developed recurrent pancreatitis after starting medications prescribed for his service-connected disabilities.  Dr. E. G. stated that the prescribed naproxen, lisinopril, and diclofenac were known to cause pancreatitis.  The opinion further highlighted the fact that the Veteran had not been hospitalized for pancreatitis after he was taken off of these medications.

Arguably against the Veteran's claim are two VA medical opinions obtained in July 2014 and September 2015.  The July 2014 VA examiner opined against a causal relationship between the Veteran's pancreatitis and medications, noting that such medications were not among the pharmacological agents thought to most likely cause pancreatitis, and that it was more likely that the pancreatitis was the result of alcohol overuse or prior pancreatitis episodes.  In September 2015, another VA examiner opined against aggravation of the Veteran's pancreatitis by the prescribed medications because the evidence of record attributed the pancreatitis episodes to excessive alcohol intake and high levels of triglycerides.  

Although the VA examiners found it to be unlikely that the Veteran's pancreatitis was caused or aggravated by his prescribed medications, and based their conclusions upon sound rationales, the Board is also persuaded by the above-referenced private treatment record and opinion, which indicate that the Veteran's previously prescribed medications were, in fact, known to cause pancreatitis.  Thus, the Board finds that the evidence both for and against the Veteran's service-connection claim is at the very least in equipoise, demonstrating that the Veteran has current manifestations of pancreatitis that were at least as likely as not caused by medication for his service-connected disabilities.  The benefit sought on appeal is granted.   


ORDER

Entitlement to service connection for pancreatitis, to include as secondary to medication taken for his service-connected disabilities, is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


